Citation Nr: 1622118	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  06-16 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD), previously rated as organic brain syndrome.

2.  Entitlement to an evaluation in excess of 40 percent for traumatic brain injury, previously rated as organic brain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Veteran's appeal was previously remanded by the Board in August 2013.

The December 2004 rating decision increased the rating for organic brain syndrome to 50 percent disabling, and reclassified the disability as PTSD with organic brain syndrome.  

In May 2012, the Veteran testified at a Board hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file. 

The Board increased the rating for PTSD to 70 percent in an August 2013 decision.  In an August 2013 rating decision the RO carried out the decision and assigned an effective date of January 20, 2014, which was recognized as the date of his claim for increase.  In a March 2014 rating decision the RO assigned a separate 40 percent rating for TBI, effective January 20, 2004.     

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to a rating in excess of 40 percent for traumatic brain injury, previously rated as organic brain syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's PTSD does not cause total occupational and social impairment.

2.  The Veteran has a total rating for compensation based on individual unemployability (TDIU) based on PTSD and additional service connected disability that combines for a rating in excess of 60 percent.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for special monthly compensation (SMC) at the housebound rate are met.  38 U.S.C.A. § 1114(s) (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board notes that a volume of the Veteran's claims file has been lost or misplaced.  The Board presumes that the Veteran was supplied VCAA notice, relying on the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307   (1992) (noting absent clear evidence to the contrary, there is a presumption of regularity that attends administrative functions of the government).  Moreover, neither the Veteran, nor his representative, has either alleged, or demonstrated any prejudice with regard to the content or timing of VA's notice or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, the duty to notify has been met.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

VA also has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and service personnel records have been obtained.  Post-service VA records, and private treatment records, have also been obtained.  

The prior remand instructions were substantially complied with for the Veteran's claim.  The August 2013 Board remand instructions requested an examination to determine the manifestations of the Veteran's PTSD compared to his TBI.  The Veteran was provided with examinations in September 2013. Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The September 2013 examinations are adequate, since the examination included sufficient detail as to the current severity of the Veteran's PTSD, and the examiner specifically differentiated the Veteran's PTSD and TBI symptoms, the Board concludes that the examinations are adequate for evaluation purposes.  

The Board hearing which fulfilled the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).  The Veteran was asked about treatment records and the current severity of his symptoms.  This testimony gave rise to the subsequent remands to obtain evidence to substantiate the claims.  He was also asked about his occupational and social functioning and was thereby put on notice of issues.
 
As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

PTSD
Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders.  Under the formula, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, 9411.  The criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, 9411.

The extent of social impairment will also be considered, but an evaluation will not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation. Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In February 2004 the Veteran underwent an examination for PTSD.  The examiner noted that the Veteran did not have a history of violent behavior, but "has a temper."  He was very self-restricting and managed not to get into altercations or interpersonal difficulties because he shared very little of himself.  

The examiner noted interpersonal problems occupationally in that he endured criticism and ridicule from being a Vietnam Veteran, his facial disfigurement, and speech and laugh impediment, which has affected his psychological adjustment.  He endorsed feelings of irritability and being easily aggravated.  He stated that he slept no more than four hours a night, waking up from nightmares twice a week.  He also stated that he consistently thought about his military experience, and his specific instance involved in an explosion.  

The examiner noted that the Veteran refused mental health care over the years in fear that he would lose his job working for a defense agency.  The examiner noted that the Veteran was isolated socially.  He was divorced and lived alone.  The Veteran stated that he did not have any family locally, but had had a girlfriend for the past four years.  

The Veteran cried toward the end of the examination and was unable to restrain himself from crying.  The Veteran's thought processes were within normal limits; he did not have any reported psychotic symptoms or suicidal or homicidal ideation; and had good judgment and insight.  The GAF was 51.  The examiner concluded that the Veteran suffered from moderate to severe PTSD.

A medical report from December 2005 notes combat related nightmares, unprovoked irritability, recurrent bouts of depression, insomnia, intrusive memories, exaggerated startle response, and olfactory hallucinations.  The Veteran was self-conscious of his scars, had been unable to establish and maintain relationships, was divorced, and is seldom in contact with his son.  With regards to employment, the Veteran was able to maintain employment because his work did not involve direct contact with others, and he worked primarily at night.  The doctor noted that the Veteran thought about suicide during bouts of depression.  The Veteran was assessed with a GAF of 50.  

In April 2006 a follow-up report from the doctor was associated with the file.  The report noted that since the Veteran had received pharmacological intervention and individual supportive psychotherapy.  The doctor noted exacerbation in the Veteran's intrusive memories, sleep disruption, and depression.  The report also stated that the Veteran had lost a great deal of time at work.  He denied suicidal ideation, but was constantly being monitored.  The prognosis remained guarded and the Veteran was assessed with a GAF of 50.  

In statements received in April 2006, the Veteran's girlfriend of six years, stated that the Veteran had become increasingly physical and verbally abusive, had a quick temper, and went into depressed moods.  She also stated that the Veteran suffered from "bad nightmares" and woke up screaming.  She also stated that she felt the Veteran was suicidal.  A co-worker wrote that he noticed that the Veteran used a lot of sick leave, and had gone from a happy individual to now being isolated and depressed.  

In May 2006 the Veteran attested to being depressed, having nightmares, and experiencing intrusive memories.  He stated that he had isolates himself from others.  He feared one day he would hurt someone.  He also stated that he had lost interest in his work.  He endorsed sometimes not wanting to live, and contemplated suicide.     

The Veteran's VA treatment records show that in January 2006 he had "some 'rough' times during the holidays with intrusive memories".  He was still working but found it increasingly anxiety provoking.  Treatment records from March 2006 show that he did not have significant changes.  VA records from June 2006 show that the Veteran had left his job due to an inability to function related to PTSD symptoms.  He was assessed with a GAF of 50.    

In October 2006 the Veteran denied suicidal or homicidal ideation, and continued to report compliance with his medications.  He had continued sleep disruption, intrusive memories, and bouts of depression.  He brought in a picture from his recent family reunion, and stated that it was a joyful occasion.  

In September 2007 the Veteran continued to deny suicidal or homicidal ideation, and the Veteran reported continued compliance with medication.  The Veteran reported to be able to do work around the house.  He became teary eyed when talking about the impact of his facial scaring, and he stated that he tries to avoid looking directly at people.  In October 2007 the Veteran became teary eyed and cried in recollection of his military trauma.  In March 2008 the Veteran reported that at the suggestion of the VA medical staff, the Veteran planned to take a friend out to dinner to celebrate his survival on the anniversary of his military trauma.

In June 2008 the Veteran expressed passive suicidal ideation, without a plan and without intent.  He complained of psychic pain and insomnia.  The Veteran denied psychic anxiety, panic symptoms, hopelessness and/or demoralization, obsessionality, no recent intoxications, no recent hallucinations, and no complaints of physical pain.  The clinician opined that the Veteran presented limited baseline risk factors, and was deemed negative for acute risk factors.  In July 2008 the Veteran stated that he was looking forward to attending his family reunion.     

In September 2008 a doctor wrote that even though the Veteran had been compliant with his treatment plan, he had not had any sustained improvement, and his condition was chronic.  The GAF was 50.  VAMC notes show that his family reunion went "fairly well," but he still felt out of place and that he didn't belong.  

In June 2009 the Veteran underwent a VA PTSD examination.  The examiner noted that the Veteran had last worked in 2006 and had voluntarily retired.  The Veteran reported that he had experienced some difficulty getting along with others on the job and that he had been reactive to environmental triggers.  The examiner stated that the Veteran was socially withdrawn and somewhat of a loner.  The Veteran was occasionally in touch with his son; but was generally highly isolated.  The Veteran was described as irritable and short fused.  He was deemed competent to manage his benefits, and had been assessed with a GAF of 45.    

In May 2011 a medical report was sent on behalf of the Veteran.  It reiterated that the Veteran had not shown significant or sustained improvement with regard to his PTSD.  The Veteran continued to present the same symptoms that brought him into treatment.  The Veteran's condition was deemed chronic and his prognosis remained guarded.  The GAF was 45.  

In May 2012 the Veteran testified at the Board hearing that he had had problems at work caused by PTSD.  In his former marriage he had sometimes gotten very angry and physical with his wife.  He did not have a good relationship with his son and communicated with him only a few times a year.  The Veteran stated that he tried to stay away from people, and had stopped going to family events.  He said he was "pretty isolated" from friends.  The Veteran attested to having suicidal ideation every so often.  The Veteran stated that he bowled with a group of Veterans suffering from PTSD.  He denied having other friends, stating that there are some people he could tolerate but that he tried to avoid friends.  

In October 2013 the Veteran underwent a PTSD Disability Benefits Questionnaire (DBQ).  The Veteran was assessed with a GAF of 55.  The examiner noted that the Veteran's PTSD resulted in: recurring and distressing memories and dreams of traumatic events, psychological and physical distress when thinking of traumatic events, flashbacks, avoidance, sense of foreshortened future, sleep disruptions, hypervigilance, and startle response.  Overlapping symptoms included: irritability, memory difficulties, mood disruptions, and reduced interest in activities.  The examiner determined that the Veteran's functional impact resulted in occupational and social impairment with reduced reliability and productivity.  The examiner remarked that the Veteran stated that his sleep disruptions, distressing memories, and avoidance had increase since his last examination.  The Veteran also reported higher levels of irritability.  He had a heightened insecurity about his facial scars.  

Analysis

First, none of the symptoms listed as examples in the 100 percent rating criteria are present: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  Although some suicidal ideation has been reported, this has been intermittent and the Veteran has expressed no plans to harm himself.

Second, the Veteran's current symptoms are not of the same frequency, nature, or duration as those that warrant a 100 percent rating.  Specifically, while the Veteran's alertness, social isolation, chronic sleep impairment, difficulty establishing relationships, depressed mood, with crying, irritability, and suicidal ideation result in severe functional impairment, he is still able to take care of himself, maintain relationships with his family, some friends, and medical providers.  Additionally, he has not been shown to be a potential harm to himself or others during the appeal period.  

Most importantly, total occupational and social impairment has not been shown.  Through at least 2006, the Veteran was gainfully employed.  Although serious social impairment has been reported consistently during the appeal period; he has engaged in some limited social interactions throughout this period.  He had a long term relationship with a girlfriend; and though that relationship has apparently ended, he has maintained some relationship with his son and been able to tolerate some friends.  He continues to engage in leisure activities with fellow veterans, such as bowling.  The Board also relies on the October 2013 VA examiner's conclusion that the Veteran was not totally occupationally and socially impaired due to his PTSD.  Given the frequency, nature, and duration of the Veteran's symptoms, the Board finds that his PTSD has not produced total occupational and social impairment.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411; Vazquez-Claudio v. Shinseki, 713 F.3d 112, 114 (Fed. Cir. 2013).  Thus, a 100 percent disability is not warranted for PTSD.  

The preponderance of the evidence is against a higher rating; therefore, doubt does not arise, and the claim must be denied.  38 C.F.R. § 4.3.

Extra-schedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1). The Veteran has significant social and occupational impairment as a result of his psychiatric symptoms, as discussed above.  Such symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extra-schedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) (discussing the three-pronged analysis to determine whether extra-schedular referral is necessary under § 3.321).


Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant as a "gap filler" between the schedular rating and a total rating.  Id.  The Veteran has been in receipt of a total disability rating based on individual unemployability (TDIU) or combined 100 percent rating since May 20, 2006.  There is no gap to fill during that period.  Prior to May 20, 2006, the record did not suggest that the combined rating was inadequate.

The Board has also considered whether an inferred claim for under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the Veteran is in receipt of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) effective May 20, 2006, the day after he stopped working, thus, further consideration of a TDIU is not warranted.

Entitlement to special monthly compensation (SMC) at the housebound rate is also a potential element of increased rating claim.  Bradley v. Peake, 22 Vet. App. 280 (2008).  Housebound benefits are payable when there is a single service connected disability rated total and additional service connected disability that totals 60 percent or more.  38 U.S.C.A. § 1114(s) (2015).  A TDIU awarded for a single disability can satisfy the requirement for a single disability rated total.  Bradley.  

In this case, the rating decision that granted TDIU is part of a claims folder that was lost.  The evidence discussed above, shows that the Veteran left his last job due to the effects of PTSD alone and that TDIU was warranted on the basis of PTSD alone.  He has had additional service connected disabilities that totaled in excess of 60 percent at all times since he stopped working.  Accordingly, he is entitled to SMC at the housebound rate since the effective date of the TDIU.



ORDER

Entitlement to an evaluation in excess of 70 percent for PTSD is denied.

Entitlement to SMC at the housebound rate is granted.



REMAND

Pursuant to the August 2013 Board remand, the Veteran underwent examinations for his PTSD, and TBI.  The examiners noted that the Veteran suffered from headaches which could be attributed to the TBI; however the current severity of the Veteran's headaches is unknown.  The Veteran's TBI is rated under Diagnostic Code 8045, the Board notes that subjective symptoms such as headaches are generally evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals Not Otherwise Classified."  38 C.F.R. § 4.124a.  However, Diagnostic Code 8045 further provides that VA should separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraines, even if that diagnosis is based on subjective symptoms.  Thus, the RO should obtain a VA examination to determine the severity of the Veteran's headaches and to determine if his headaches warrant a separate disability rating under Diagnostic Codes 8045 and 8100.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the current severity of his headaches and traumatic brain injury.

The examiner should address the frequency of any prostrating headache attacks and the economic impact that would be expected from severity of the headaches.

The TBI examination should be conducted following the protocol in VA's Disability Examination Worksheet for TBI examination.

To the extent possible the examiner, separate the manifestations between the Veteran's headaches and TBI for each Diagnostic Code. 

The examiner should also provide an explanation for all opinions in detail, citing to supporting factual data, as indicated.

4.  If any benefit sought on appeal is not fully granted, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


